                  2:20-cv-02070-JD                Date Filed 07/23/21         Entry Number 25           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District of South Carolina


                     Thomas G Pierce,                          )
                            Plaintiff                          )
                         v.                                    )              Civil Action No.      2:20-cv-02070-JD
  South Carolina Department of Corrections, Bryan              )
                     Stirling,                                 )
                          Defendant(s)


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: Plaintiff, Thomas G Pierce, shall take nothing of Defendants, South Carolina Department of Corrections,
Bryan Stirling, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this action is dismissed without prejudice and
without issuance and service of process.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph Dawson, III, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.


Date: July 23, 2021                                                          ROBIN L. BLUME, CLERK OF COURT

                                                                                                  s/H.Cornwell
                                                                                         Signature of Clerk or Deputy Clerk
